Citation Nr: 0534595	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder

2.  Entitlement to a disability rating in excess of 10 
percent for chondromalacia patella, left knee.

3.  Entitlement to an initial disability rating in excess of 
10 percent for chondromalacia patella, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2001 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The issue of service connection for a left ankle disorder is 
addressed in the remand section below.


FINDINGS OF FACT

1.  The veteran's chondromalacia patella, left knee, is 
manifested by pain, tenderness and minor limitation of 
motion.  There is no instability, ankylosis, subluxation, 
locking pain, joint effusion or crepitus.

2.  The veteran's chondromalacia patella, right knee, is 
manifested by pain, tenderness and minor limitation of 
motion.  There is no instability, ankylosis, subluxation, 
locking pain, joint effusion or crepitus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella, left knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.40, 
4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5260, 5261 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia patella, right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5010, 5260, 
5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are January 2001, May 2001, and May 2005 letters 
that notified the veteran of any information and evidence 
needed to substantiate and complete the claims for service 
connection and increased disability ratings.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in October 2000 and January 2001.   Thereafter, 
the RO provided notice in January 2001, May 2001, and May 
2005.  Additionally, the veteran was generally advised to 
submit any additional evidence that pertained to the claim.  
Id. at 121.  Therefore, for the circumstances of this case, 
the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Dr. Shu, Hemet Valley Medical Center, 
T. Gross, M.D., Butte Convalescent Center; and VA examination 
reports dated in January 2001, June 2001, July 2001, May 
2002, June 2003, and June 2004.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background 

In January 2000, the veteran presented with bilateral knee 
pain.  The veteran described the pain as constant, sharp and 
grinding.  He reported occasional locking, popping, and 
giving away.  Upon examination, there was mild tenderness to 
palpation and mild crepitus, bilaterally.  There was good 
range of motion in both knees.  There were no effusions or 
synovitis.  The veteran was diagnosed as having meniscus 
damage, with no evidence of significant degenerative joint 
disease on x-ray or physical examination.  

In January 2001, the veteran was scheduled for a VA 
examination, with respect to his left knee.  The veteran's 
subjective complaints included left knee pain, which would 
cause his knee to buckle, and mild swelling.  The veteran 
wore a knee brace regularly, but he did not use a crutch or a 
cane.  He had not experienced any dislocation or subluxation.  
The veteran ambulated with a slight limp.  Physical 
examination revealed no visible swelling. He had no 
tenderness to palpation, or pain with patellar grind.  The 
veteran had full range of motion, with complaints of pain 
with flexion.  He had no ligamentous instability and x-rays 
were negative.  The veteran was diagnosed as having mild to 
moderate arthritis of the left knee.  

In April 2001, the veteran presented for an orthopedic 
consultation his chief complaint being bilateral knee pain.  
Most of the pain was along the joint line areas and 
posteriorly.  Although, the veteran complained of locking in 
various positions, the examiner opined that he doubted it was 
true mechanical locking.  The veteran had subjective 
swelling, but no aspirations or injections.  Physical 
examination revealed no effusions; there was diffuse 
tenderness.  The veteran had full range of motion, with 
slight guarding on the left side.  There was mild crepitus, 
but no gross patellofemoral malalignment.  There was no 
atrophy or laxity.  The examiner's impression was bilateral 
chronic knee pain of unknown etiology, with chronic 
complaints of soft tissue pain and possible fibromyalgia.  
There was also mild decreased medial compartment space but 
without evidence of internal derangement or significant 
degenerative joint disease.  

In June 2001, the veteran underwent a physical therapy 
consultation for bilateral knee pain.  Physical examination 
revealed an antalgic diffuse gait.  There was no excessive 
laxity; alignment was normal.  There was no swelling, 
effusion, or inflammation.  He was diffusely tender in soft 
tissues.  He had full range of motion and ligaments were 
stable.  The examiner's impression was chronic soft-tissue 
fibromyalgia-type pain.  There was no evidence of 
inflammatory process.  The bone scan of the veteran's lower 
extremities was normal.

In June 2001, the veteran was scheduled for another VA 
examination with respect to his left knee.  His subjective 
complaints included pain and swelling.  Although the veteran 
reported that he experienced pain with walking and that his 
knee would want to give out, he did not have true instability 
of the knee.  The veteran was wearing a brace on both of his 
knees for stability.  Upon physical examination, the veteran 
ambulated with a normal gait.  Examination of the left knee 
revealed no visible deformity or swelling.  He complained of 
pain with very light touch anywhere on the knee but had full 
range of motion.  There was no ligamentous instability.  The 
examiner's impression was left knee pain.  He noted that the 
examination was negative as well as a prior bone scan and 
prior x-rays.  

In July 2001, the veteran presented for a VA examination 
regarding his right knee disability.  His subjective 
complaints included daily pain and swelling.  He ambulated 
with a normal gait.  There was no visible deformity of the 
knee, swelling, or redness.  The veteran had full range of 
motion and strength.  Lachman, Drawer, McMurray, and patellar 
compression testing was negative.  The examiner's sole 
impression was chronic right knee pain, with an otherwise 
negative examination.  

Private treatment records from July 2001 revealed complaints 
of right knee pain and popping.  Additionally, the veteran 
was unable to fully extend his knee and there was diffuse 
soreness and tenderness.  The examiner's impression was 
chronic right knee pain.

In August 2001, the veteran reported for treatment for 
bilateral knee pain.  Knees showed full range of motion.  
There was slight popping, particularly along the medial 
aspect.  There was no obvious ligamentous laxity or swelling.  
The veteran was diagnosed as having bilateral knee pain.

In May 2002, the veteran was scheduled for an additional VA 
examination.  With respect to his ankle, the veteran's 
subjective complaints were severe pain, extreme instability 
and dislocation.  With respect to his knees, the veteran 
stated that his knees locked and gave away. He occasionally 
used crutches.  Examination revealed no evidence of swelling, 
redness, increased heat or deformity in any of the joints of 
the lower extremities, including the hips, knees, feet and 
toes. The skin and temperature were normal.  There was no 
evidence of effusion, atrophy or circulatory deficit.  There 
was mild competition under the patellae, bilaterally and 
there appeared to be some lateral tracking of the patellae.  
There was no collateral, cruciate or rotary instability.  The 
veteran complained of pain throughout the range of motion of 
his knee.  He would not allow the examiner to flex the knees 
beyond 90 and 95 degrees, left and right, respectively.  The 
veteran wore two knee braces.  There was no tenderness over 
the pes anserine bursa.  There were no masses in the 
popliteal fossa.  Pivot-shift test could not be performed 
because the veteran would not allow the examiner to flex his 
knees.  Lachman's test was negative.  The veteran complained 
of tenderness throughout the knee joint, both on the medial 
and lateral joint line.  Interestingly, there was no pain 
with patellofemoral compression and crepitation in the 
patellofemoral joint was minimal.  Extension was to 0 
degrees.  The examiner noted that when the veteran removed 
his knee brace, flexion of the left knee was at least to 110 
degrees and flexion of the right knee was to 115 degrees.  
Lack of endurance or incoordination did not limit the 
veteran's range of motion.  X-rays revealed very slight 
medial compartment narrowing, bilaterally.  There was no 
evidence of spurring or effusion.  There was slight 
limitation of motion of both knee joints, which was mildly 
limited by pain, mild fatigue and mild weakness.  The 
examiner did not feel that there was an issue regarding lack 
of endurance or incoordination.

In March 2002, the veteran underwent an MRI.  Impression of 
left knee was intrasubstance degeneration of the mediolateral 
meniscus with possible tear of the lateral meniscus.  
Impression of the right knee was intrasubstance degeneration 
of the lateral meniscus and to a lesser extent posterior horn 
medial meniscus tear.  In May 2002, the veteran underwent 
arthroscopies of both knees.  In August 2002, his 
postoperative diagnosis was a normal left knee and the right 
knee diagnosed as having chondromalacia, patella, grade 1; 
and synovitis intrachondral notch and suprapatellar pouch.  

In June 2003, the veteran was scheduled for a VA examination.  
The veteran ambulated with a mild to moderate limp, without 
ataxia or instability.  Neurologically, the veteran had good 
tone, bilaterally, with good active motion and full strength 
in all extremities.  Sensation was grossly intact.  He had 
right knee joint tenderness, negative edema, negative 
crepitus, full range of motion, and negative joint 
instability.  The left knee was tender, with trace crepitus, 
trace effusion, full range of motion, and no instability.  
There were negative Drawer and McMurray's tests, bilaterally, 
and no locking or recurrent subluxation.  Regarding the right 
knee, there were no functional limitations.  Regarding the 
left knee, the veteran was advised to avoid kneeling, 
crouching, excessive walking, and all jumping and running.  
The veteran was diagnosed as having chondromalacia, 
bilaterally, with ongoing pain syndrome.  

In June 2004, the veteran again underwent a VA examination.  
The examiner reviewed the veteran's VA treatment records.  
The veteran's complaints included a constant, sharp, dull, 
grinding pain and instability.  Flexion was to 120 degrees 
and extension was to 0.  Range of motion was limited by pain, 
which caused the major functional impact.  There was no 
limitation of motion by fatigue, weakness, lack of endurance 
or incoordination.  There was no ankyloses.  Anterior and 
posterior Drawer's test and McMurray's sign were negative.  
There was no evidence of recurrent subluxation, locking pain, 
joint effusion or crepitus, bilaterally.  The veteran was 
diagnosed as having chondromalacia patella, bilaterally.

II. Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities. 

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2005 (September 
17, 2005).

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.).  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.   Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as follows:  With x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent rating is warranted.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).

Diagnostic Code 5257 pertains to other impairment of the 
knee.  Under this provision, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.  

Diagnostic Code 5260 pertains to limitation of flexion.  
Under this provision, flexion limited to 60 degrees is 
noncompensable.  A 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion limited to 15 
degrees.  

Diagnostic Code 5261 pertains to limitation of knee 
extension.  Under this provision, extension limited to 5 
degrees is noncompensable.  A 10 percent rating is warranted 
when extension is limited to 10 degrees.  A 20 percent rating 
is warranted when extension is limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating is assigned when extension is 
limited to 30 degrees; and a 50 percent rating is assigned 
when extension is limited to 45 degrees.  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2005).

III. Analysis

Each of the veteran's service-connected knee disabilities has 
been assigned a 10 percent disability rating.  The veteran's 
chondromalacia patella, left knee, and chondromalacia 
patella, right knee, are rated as 10 percent disabling under 
Diagnostic Codes 5010 for arthritis of a major joint.  A 20 
percent disability rating is not warranted because the 
medical evidence of record does not reveal x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
in either of his legs.  

In an effort to determine whether a higher evaluation may be 
assigned to either of the veteran's service-connected knee 
disabilities, the Board also considered rating criteria based 
on limitation of motion and knee disabilities found in 
Diagnostic Codes 5260 and 5261, also under 38 C.F.R. § 4.71.  
The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The United States Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  Thus, in accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.  Unfortunately, the evidence does 
not support the assignment of a rating in excess of 10 
percent based on limited and painful motion.

Throughout the pendency of this appeal, the veteran has 
submitted to several VA examinations.  In January 2001, April 
2001, June 2001, and July 2001, the veteran exhibited full 
rage of motion in both knees.  It was not until the veteran 
was examined in May 2002 that limitation of motion was 
documented.  The veteran would not allow the examiner to flex 
his left knee beyond 90 degrees; without the knee brace 
flexion was to 110 degrees.  As to the right knee, the 
veteran would not allow him to flex it beyond 95 degrees; 
without the knee brace, flexion was to 115 degrees.  
Limitation of motion was limited mildly by pain, fatigue and 
weakness.  In June 2003, once again, the veteran was 
documented as having full range of motion.  In June 2004, 
flexion of both knee was to 120 degrees and extension was to 
0 degrees.

Based on such evidence, the Board finds that, at worst, the 
veteran's left knee flexion was limited by pain and 
fatigability to 90 degrees and his right knee flexion was 
limited by pain and fatigability to 95 degrees.  This is 
still considerably greater than the criteria necessary for a 
compensable rating.  Thus, the veteran is not entitled to a 
separate rating due to loss of flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

The Board has also considered whether the veteran is entitled 
to a separate disability rating under any other applicable 
Diagnostic Code.  Diagnostic Code 5261 is not for application 
because none of the aforementioned examination documented any 
limitation of extension.  Diagnostic Code 5257 is also not 
applicable because none of the examinations noted any 
recurrent subluxation or lateral instability.  Although the 
veteran reported with subjective complaints of his knee 
giving away, the January 2001, June 2001, June 2003, and June 
2004 examiners determined that the veteran had no ligamentous 
instability or any true instability in either knee

In conclusion, the Board finds that the currently assigned 
evaluation of 10 percent for chondromalacia patella, left 
knee and the 10 percent rating for chondromalacia patella, 
right knee, properly reflect the veteran's bilateral knee 
disability picture.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the veteran has not asserted, nor 
does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate his knee disabilities.  
There is no indication that his knee disabilities, in and of 
itself, are productive of marked interference with 
employment, necessitate frequent hospitalization, or that the 
manifestations associated with these disabilities are unusual 
or exceptional.  Thus, referral for consideration of 
extraschedular rating is not warranted.


ORDER

A disability rating in excess of 10 percent for 
chondromalacia patella, left knee, is denied.

A disability rating in excess of 10 percent for 
chondromalacia patella, right knee, is denied.


REMAND

Then veteran alleges entitlement to service connection for a 
left ankle disorder. Service medical records reveal treatment 
for a left ankle sprain and post-service medical records 
reveal subjective complaints of left ankle pain. 

Service medical records reveal complaints and treatment for a 
left ankle sprain. He injured the left ankle while playing 
basketball in March 1997.  Consequently, his left ankle was 
placed in a cast for four weeks.  On April 7, 1997, the 
veteran got his cast wet and required a podiatry 
consultation; upon examination, there was no edema or 
tenderness.  The veteran was diagnosed as having a third 
degree left ankle sprain and was fitted with a brace for two 
weeks.  On April 29, 1997, the veteran experienced an 
inverted sprain of the left ankle, again while playing 
basketball.  Upon examination, range of motion was within 
normal limits; however, anterior drawer test was positive and 
he had moderate edema.  The veteran was on crutches and had 
an antalgic gait.  

In June 2001, the veteran underwent a physical therapy 
consultation.  Examination revealed an antalgic diffuse gait 
without significant planovalgus or pronated position; both 
feet and ankles were normal.  

In June 2001, the veteran was scheduled for a VA 
reexamination.  The veteran alleged that he injured his left 
ankle in service.  His subjective complaints included pain 
and that his ankle twisted easily.  Upon physical 
examination, the veteran ambulated with a normal gait.  
Examination revealed no visible deformity.  There was no 
tenderness to palpation, swelling, or effusion.  He had full 
range of motion.  Dorsiflexion was to 20 degrees.  Plantar 
flexion was to 45 degrees.  Inversion was to 30 degrees and 
eversion was to 20 degrees.  He had no ligamentous 
instability.  The examiner reviewed the veteran's medical 
records and noted that the bone scan of the veteran's lower 
extremities, including his knees and ankles, was normal and 
that inflammatory arthritis had been ruled out.  The 
examiner's impression was left ankle pain.  He further noted 
the evidence was negative of a disability, this included both 
his and prior examinations, a June 2001 bone scan, and 
several x-rays.

In August 2001, the veteran reported for treatment for 
bilateral knee pain.  At that time, the examiner noted that 
the veteran had a tendency to hold his left ankle in the 
valgus position.  The veteran was still experiencing left 
ankle pain in January 2002; examination revealed normal ankle 
and subtalar motion.  There was no definite drawer sign.  The 
ankle did appear weak to eversion and peroneal tendons did 
not subluxate.  

In May 2002, the veteran was scheduled for an additional VA 
examination.  With respect to his ankle, the veteran's 
subjective complaints were severe pain, extreme instability 
and dislocation.  Examination revealed no evidence of 
swelling, redness, increased heat or deformity in any of the 
joints of the lower extremities, including the hips, knees, 
feet and toes. The skin and temperature were normal.  There 
was no evidence of atrophy or circulatory deficit.   Upon 
examination, the veteran held his left ankle in inversion and 
he resisted any attempt to passively turn it into a plantar 
grade foot.  He stated that he held it in this fashion 
because there was severe pain.  Dorsiflexion was 2-3 degrees, 
with the knee straight, and 5-10 degrees with the knee bent.  
He would also not allow the examiner to plantar flex the 
foot.  The examiner was unable to get the veteran to relax 
his foot in order to examine the ankle further.  Pain, 
weakness, lack of endurance, fatigue, or incoordination did 
not limit the range of motion.  The veteran was able to stand 
on his toes and heels, but complained of severe pain.  X-rays 
of the left ankle were within normal limits.  Based upon a 
review of the record and his examination the examiner opined 
that the veteran did not have a problem with his left ankle.  
He felt that the veteran had fully recovered from whatever 
injuries he had experienced during service.  

Although, the record contains several determinations that the 
veteran does not have a left ankle disability, there are also 
multiple subjective complaints of pain and the veteran holds 
his left ankle in inversion.  The Board finds that a remand 
is necessary in order to secure an opinion as to whether the 
veteran's propensity to hold his left ankle in inversion is 
symptomatology associated with his left ankle disorder, and, 
if so, whether there is a relationship, if any, between any 
current left ankle disorder and his period of service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for an orthopedic VA examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  The VA examiner should 
review the claims folder and provide an 
opinion as to whether the veteran 
currently exhibits a left ankle disorder; 
and, if so, whether it is at least as 
likely as not (i.e. a 50 percent or 
greater likelihood) that it was caused or 
worsened by his period of service.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


